NO. 12-02-00081-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 8TH


IN THE INTEREST OF S.Z.G.,§
	JUDICIAL DISTRICT COURT OF
A CHILD

§
	HOPKINS COUNTY, TEXAS




MEMORANDUM OPINION ON REHEARING
PER CURIAM

	By opinion dated December 11, 2002, we dismissed this appeal because Appellant failed to
file a supplemental brief after notice.  In the Interest of S.Z.G., No. 12-02-00081-CV (Tex. App.-
Tyler December 11, 2002, no pet.) (not designated for publication), 2002 WL 31761172.  On
December 30, 2002, Appellant filed a motion for rehearing contending that her failure to file the
required supplemental brief was not intentional but due to a mistake.  After considering the materials
furnished with the motion for rehearing, we conclude that Appellant has shown good cause for
failure to file a supplemental brief.  Accordingly, we grant Appellant's motion for rehearing and
reinstate the appeal.
Opinion delivered March 12, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.

(PUBLISH)